Name: 2008/690/EC: Commission Decision of 4Ã August 2008 amending Directive 2001/109/EC of the European Parliament and of the Council and Decision 2002/38/EC, as regards the statistical surveys carried out by the Member States on plantations of certain species of fruit trees (notified under document number C(2008) 4070)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  farming systems;  production;  economic analysis;  agricultural activity
 Date Published: 2008-08-23

 23.8.2008 EN Official Journal of the European Union L 225/14 COMMISSION DECISION of 4 August 2008 amending Directive 2001/109/EC of the European Parliament and of the Council and Decision 2002/38/EC, as regards the statistical surveys carried out by the Member States on plantations of certain species of fruit trees (notified under document number C(2008) 4070) (2008/690/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2001/109/EC of the European Parliament and of the Council of 19 December 2001 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees (1), and in particular the third subparagraph of Article 1(2) and Article 4(2) thereof, Whereas: (1) Directive 2001/109/EC, which establishes the list of species to be surveyed in the Member States, is implemented by Commission Decision 2002/38/EC of 27 December 2001 setting out the survey parameters and laying down the code and standard rules for the transcription, in machine-readable form, of the data relating to the surveys on plantations of certain species of fruit trees (2). That Decision establishes the limits of the production areas to be set and their respective codes and lists the species of fruits and the varieties concerned. (2) For technical reasons, Directive 2001/109/EC should be amended in order to update the Annex. (3) Annex I to Decision 2002/38/EC should be amended in order to establish the limits of production areas in Bulgaria and Romania. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Agricultural Statistics instituted by Council Decision 72/279/EEC (3), HAS ADOPTED THIS DECISION: Article 1 The Annex to Directive 2001/109/EC is replaced by the text set out in Annex I to this Decision. Article 2 Annex I to Decision 2002/38/EC is amended as set out in Annex II to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 August 2008. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 13, 16.1.2002, p. 21. Directive as last amended by Council Directive 2006/110/EC (OJ L 363, 20.12.2006, p. 418). (2) OJ L 16, 18.1.2002, p. 35. Decision as amended by Decision 2006/128/EC (OJ L 51, 22.2.2006, p. 21). (3) OJ L 179, 7.8.1972, p. 1. ANNEX I ANNEX SPECIES SURVEYED IN THE VARIOUS MEMBER STATES Apples Pears Peaches Apricots Oranges Lemons Small-fruited Citrus fruits Belgium x x Bulgaria x x x x Czech Republic x x x x Denmark x x Germany x x Estonia x Ireland x Greece x x x x x x x Spain x x x x x x x France x x x x x x x Italy x x x x x x x Cyprus x x x x x x x Latvia x x Lithuania x x Luxembourg x x Hungary x x x x Malta x (1) Netherlands x x Austria x x x x Poland x x x (1) x (1) Portugal x x x x x x x Romania x (1) x (1) x (1) x (1) Slovenia x x x (1) x (1) Slovakia x x x (1) x (1) Finland x Sweden x x United Kingdom x x (1) Surveys are not conducted for: age of trees, density of plantation and variety of fruit. ANNEX II Annex I to Decision 2002/38/EC is amended as follows: 1. The following entry is inserted after the entry relating to Belgium: Bulgaria 26 Severozapaden 01 BG31 Severen tsentralen 02 BG32 Severoiztochen 03 BG33 Yugoiztochen 04 BG34 Yugozapaden 05 BG41 Yuzhen tsentralen 06 BG42 2. The following entry is inserted after the entry relating to Portugal: Romania 27 Nord-Vest 01 RO11 Centru 02 RO12 Nord-Est 03 RO21 Sud-Est 04 RO22 Sud - Muntenia 05 RO31 BucureÃti - Ilfov 06 RO32 Sud-Vest Oltenia 07 RO41 Vest 08 RO42